Motion for reinstatement granted to
*216the extent of referring this matter back to the Departmental Disciplinary Committee for a hearing, where petitioner will have the burden of establishing by clear and convincing evidence that he fully complied with the order of suspension and that he possesses the requisite character and general fitness to resume the practice of law, and that he otherwise meets the standards for reinstatement set out in section 603.14 (b) of the Rules of this Court (22 NYCRR 603.14 [b]). No opinion.
Concur — Sullivan, J. P., Rosenberger, Ellerin, Williams and Tom, JJ.